Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Claims 1-2, 7-8, 10, 13-14, 23-24, 36, 49-50, 52, 58, 61, 79, 86, 90, 92, and 95 are pending.
Priority
	The instant application filed 3/13/2020, claim priority as follows:

    PNG
    media_image1.png
    62
    439
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 9/10/2021 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment and after reconsideration in view of the prosecution history of the instant application and the parent application, the 112 first paragraph rejection is withdrawn.  
US-3969386 made of record on the IDS teaches a compound meeting the limitations of the instant metal-ligand complex.  Specifically, the ‘386 patent teaches:

    PNG
    media_image2.png
    54
    272
    media_image2.png
    Greyscale
at column 3.
	Further, the ‘386 patent teaches utility in polymerizations with olefins (column 4).
	However, the ‘386 patent fails to teach a method for use in hydrosilylation reactions and there is no motivation to pick and choose such a reaction manifold absent some guidance.
	The article to Weatherhead is close art (made of record on the IDS).  Weatherhead teaches another compound meeting the metal-ligand complex limitations.  In this case Weatherhead teaches:

    PNG
    media_image3.png
    118
    110
    media_image3.png
    Greyscale
.
	However, there is no teaching, suggestion, or motivation to use this compound as metal-ligand complex or catalyst in a hydrosilylation reaction.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This amendment is simply to correct a typo.  In claim 24, amend “SC” to recite “Sc” so that the lowercase “c” is the metal Sc.

Conclusions
	All claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLINTON A BROOKS/Primary Examiner, Art Unit 1622